DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s correspondence dated 12/10/2021, no claims were amended, none were cancelled, and no claims were newly introduced. Accordingly claims 1-7 are currently pending in the application.
In light of the approval of the terminal disclaimer filed by applicant and approved by the office on 12/10/2021, the nonstatutory double patenting rejection is overcome.
Allowable Subject Matter
Claims 1-7 are allowed over prior art of record.
Most relevant prior art of record is Sugiura (US 20110058689 A1) hereinafter Sugiura.
Regarding claim 1, Sugiura teaches An audio signal distribution method (20 in Figs. 1 and 2) comprising: receiving information (211 in Fig. 2) relating to capabilities of a distribution destination device to which an audio signal is distributed ( step s13 in Fig. 7 and “information indicating the apparatus kind of the SW is set.” in ¶[0033] and SW30 in Fig. 7) and (“where a stream of audio data can be transmitted from the communication apparatus 40 to the speaker apparatus 20 and the SW 30.” in ¶[0051]); determining (214 in Fig. 2), based on the capabilities of the distribution destination device in received information, a role of processing of the audio signal of each device including an own device (“extracts audio data corresponding to the reproduction band according to the set information” in ¶[0053]) and the distribution destination device and generates processing information according to the processing of the audio signal (Step s14 in Fig. 7); and distributing (211 in Fig. 2) the processing information and the audio signal to the distribution destination device (SW30 in Fig. 7), Sugiura does not specifically disclose the method further comprising wherein: the determining makes a comparison of 
The following is the reason for allowance of claim 1:
Sugiura alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises wherein: the determining makes a comparison of capabilities between the own device and the distribution destination device when making a determination of the role of processing of the audio signal of each device; and the determining makes the comparison and the determination in a case in which a change is made in the distribution destination device,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-7, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMMAR T HAMID/Examiner, Art Unit 2654